EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Palladino on 8/26/2022.
The application has been amended as follows: 
In Claim 23, replace the phrase “about 200 to about 325” with “200 to about 325”.
In Claim 30, delete the phrase “, in which the initiator”.
In Claim 31, replace the phrase “and that is the reaction product of an H-functional initiator” with “and is the reaction product of an H-functional initiator”. 
In Claim 31, replace the phrase “and the polyol blend (1) comprises (i) at least” with “and the polyol blend (1) has (i) at least”.
In Claim 38, delete the phrase “, in which the initiator”.
Reasons for Allowance
Claims 19-23 and 30-38 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art, namely Riccio (WO 2015/143260 A1) and Parenti (US 2016/0200889 A1).
The limitations that are the basis for the allowance appear in claim 19, namely the requirement that polyol (a) be initiated with a mixture comprising sucrose, glycerin/propylene glycol, and water, and in claim 31, which requires that the polyol blend consist of polyols (a), (b), and (c).
Claims 20-23 and 30 depend from claim 19 and therefore contain the limitations of claim 19. Claims 32-38 depend from claim 31 and therefore contain the limitations of claim 31. 
Specifically, the examples of Riccio using aromatic amine-initiated polyols within Table 3 possess a saccharide polyol initiated from sorbitol (see “Voranol RN 482” at Pages 14 and 20). Riccio fails to describe the use of saccharide polyols initiated with a combination of i) sucrose, ii) glycerol or propylene glycol, and iii) water. Further, Riccio describes the use of further polyols such as glycerin-initiated polyols (see Voranol CP 1055 and Voranol WK 3140 of the Examples) and low molecular weight polyols (see Glycerine of examples and ¶ 18). Accordingly, Riccio fails to describe the particular polyol blends claimed and is not seen to provide sufficient motivation to arrive at the subject matter claimed.  
Likewise, the Examples of Parenti utilize propoxylated sorbitol or propoxylated sucrose and include further polyols such as propoxylated glycerin and glycerin. Polyols initiated with the specific combination of i) sucrose, ii) glycerin or propylene glycol, and iii) water are not described. Accordingly, Parenti fails to describe the particular polyol blends claimed and is not seen to provide sufficient motivation to arrive at the subject matter claimed.  
A further prior art search failed to identifiy prior art that anticipates or obviates the subject matter claimed. Balbo Block (WO 2014/037476 A1) describes blends comprising aromatic polyester polyol, polyether polyol, and aromatic TDI initiated polyether polyol, wherein the blowing agent comprises 1-chloro-3,3,3-trifluoropropene (Abstract). However, Balbo Block fails to describe the required concentrations of polyol, the required sucrose/glycerin/water-initiated polyol, and fails to describe the particular combination of 1-chloro-3,3,3-trifluoropropene/cyclopentane. The foam formulations of Balbo Block also further comprise extender/crosslinker polyols. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764